 Case 5:19-cv-01546-JGB-SHK Document 149 Filed 05/12/20 Page 1 of 4 Page ID #:2877



 1   Timothy P. Fox (CA Bar 157750)
     tfox@creeclaw.org
 2   Elizabeth Jordan*
 3
     ejordan@creeclaw.org
     CIVIL RIGHTS EDUCATION AND
 4   ENFORCEMENT CENTER
     1245 E. Colfax Avenue, Suite 400
 5   Denver, CO 80218
     Tel: (303) 757-7901
 6   Fax: (303) 872-9072
 7   Lisa Graybill*
     lisa.graybill@splcenter.org                Stuart Seaborn (CA Bar 198590)
 8   Jared Davidson*                            sseaborn@dralegal.org
     jared.davidson@splcenter.org               Melissa Riess (CA Bar 295959)
 9   SOUTHERN POVERTY LAW                       mriess@dralegal.org
10   CENTER                                     DISABILITY RIGHTS ADVOCATES
     201 St. Charles Avenue, Suite 2000         2001 Center Street, 4th Floor
11   New Orleans, Louisiana 70170               Berkeley, California 94704
     Tel: (504) 486-8982                        Tel: (510) 665-8644
12   Fax: (504) 486-8947                        Fax: (510) 665-8511
13

14
     Attorneys for Plaintiffs (continued on next page)
15

16
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
17                        EASTERN DIVISION – RIVERSIDE
18
     FAOUR ABDALLAH FRAIHAT, et al.,               Case No.: 19-cv-01546-JGB(SHKx)
19
                          Plaintiffs,
20                 v.                              PLAINTIFFS’ OPPOSITION TO
                                                   DEFENDANTS’ EX PARTE
21                                                 APPLICATION TO STRIKE
     U.S. IMMIGRATION AND CUSTOMS
22   ENFORCEMENT, et al.,                          PLAINTIFFS’ RESPONSE TO
                                                   DECLARATION OF RUSSELL
23                                                 HOTT
                          Defendants.
24

25

26

27

28
 Case 5:19-cv-01546-JGB-SHK Document 149 Filed 05/12/20 Page 2 of 4 Page ID #:2878



 1 William F. Alderman (CA Bar 47381)          Mark Mermelstein (CA Bar 208005)
   walderman@orrick.com                        mmermelstein@orrick.com
 2 Jake Routhier (CA Bar 324452)               ORRICK, HERRINGTON &
   jrouthier@orrick.com                        SUTCLIFFE LLP
 3 ORRICK, HERRINGTON &                        777 South Figueroa Street
 4 SUTCLIFFE    LLP
   405 Howard Street
                                               Suite 3200
                                               Los Angeles, CA 90017
 5 San Francisco, CA 94105                     Tel: (213) 629-2020
   Tel: (415) 773-5700                         Fax: (213) 612-2499
 6 Fax: (415) 773-5759
                                               Leigh Coutoumanos**
 7 Michael W. Johnson**                        lcoutoumanos@willkie.com
   mjohnson1@willkie.com                       WILLKIE FARR &
 8 Dania Bardavid**                            GALLAGHER LLP
   dbardavid@willkie.com                       1875 K Street NW, Suite 100
 9 Jessica Blanton**                           Washington, DC 20006
   jblanton@willkie.com                        Tel: (202) 303-1000
10 Joseph Bretschneider**                      Fax: (202) 303-2000
11 jbretschneider@willkie.com
   WILLKIE FARR &                              Shalini Goel Agarwal
12 GALLAGHER LLP                               (CA Bar 254540)
   787 Seventh Avenue                          shalini.agarwal@splcenter.org
13 New York, NY 10019                          SOUTHERN POVERTY LAW
   Tel: (212) 728-8000                         CENTER
14 Fax: (212) 728-8111                         106 East College Avenue
                                               Suite 1010
15 Maia Fleischman*                            Tallahassee, FL 32301
   maia.fleischman@splcenter.org               Tel: (850) 521-3024
16 SOUTHERN POVERTY LAW                        Fax: (850) 521-3001
17 CENTER
   2 South Biscayne Boulevard                  Maria del Pilar Gonzalez Morales
18 Suite 3750                                  (CA Bar 308550)
   Miami, FL 33131                             pgonzalez@creeclaw.org
19 Tel: (786) 347-2056                         CIVIL RIGHTS EDUCATION
   Fax: (786) 237-2949                         AND ENFORCEMENT CENTER
20                                             1825 N. Vermont Avenue, #27916
   Christina Brandt-Young*                     Los Angeles, CA 90027
21 cbrandt-young@dralegal.org                  Tel: (805) 813-8896
   DISABILITY RIGHTS                           Fax: (303) 872-9072
22 ADVOCATES
   655 Third Avenue, 14th Floor
23 New York, NY 10017
24 Tel: (212) 644-8644
   Fax: (212) 644-8636
25
26 Attorneys for Plaintiffs (continued from previous page)
   *Admitted Pro Hac Vice
27 **Pro Hac Vice Application Forthcoming
28
 Case 5:19-cv-01546-JGB-SHK Document 149 Filed 05/12/20 Page 3 of 4 Page ID #:2879



 1            At the outset of the May 5 hearing on Plaintiffs’ ex parte application for an
 2 order requiring notice to the certified subclasses and seeking information necessary
 3 to monitor Defendants’ compliance with the PI Order, the Court noted that
 4 Defendants had filed a Declaration of Russell Hott (ECF No. 144-1) less than 100
 5 minutes prior to the hearing. The Court asked Plaintiffs’ counsel for an initial
 6 response and, at the end of the hearing, invited them to file a further
 7 response. Plaintiffs timely filed that response on May 8 (ECF No. 146).
 8            Defendants now ask the Court to strike it (ECF No 148). They don’t object
 9 to anything in the substance of the response. Instead, they say: “To the extent the
10 Court invited Plaintiffs to respond to [the Hott Declaration], such response was
11 supposed to be part of the parties’ meet and confer and joint filing” (Appl. at 1:12-
12 15).
13            Defendants’ claim that Plaintiffs’ response to the Hott Declaration was
14 supposed to be part of the parties’ joint filing is false. The Court’s invitation came
15 after it had directed the parties to meet and confer and file a joint report, and after
16 it had asked Defendants’ counsel a separate question to confirm their willingness
17 to provide notice to the certified subclasses. Nothing said at the hearing supports
18 Defendants’ made-up claim that Plaintiffs’ response to the Hott Declaration was
19 supposed to be part of the parties’ joint report or part of their meet-and-confer
20 process.1
21            Defendants’ misstatement of the Court’s invitation is compounded by
22 irony. While Plaintiffs’ response was specifically directed at the Hott Declaration
23 and specifically invited by the Court, the stand-alone Hott Declaration itself was
24 untethered to Plaintiffs’ pending ex parte application, uninvited by the Court,
25
26   1
    Of course, even if Defendants had been correct that the response should have
27 been part of one document instead of another, the Court could simply direct that it
   be viewed that way. Nothing of substance is implicated by Defendants’ claim.
28                                         1
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Plaintiffs’ Opposition to Defendants’ Ex Parte Application to Stike Plaintiffs’ Response to Declaration of
     Russell Holt
 Case 5:19-cv-01546-JGB-SHK Document 149 Filed 05/12/20 Page 4 of 4 Page ID #:2880



 1 and—in what has now become a pattern—filed only moments before the
 2 hearing. And Defendants’ last-minute insistence that yet another Hott Declaration
 3 be appended to the parties’ joint report (ECF No. 147, Ex. 1)—even though
 4 equally unresponsive to Plaintiffs’ ex parte application or the parties’ meet-and-
 5 confer process—only amplifies the irony.
 6            Defendants’ frivolous ex parte application should be rejected out of hand.
 7
 8 DATED: May 12, 2020.
 9 Respectfully submitted,
10
11 /s/ Jared Davidson
   Jared Davidson
12 Lisa Graybill
13 Shalini Goel Agarwal                                          /s/ William F. Alderman
   Maia Fleischman                                               William F. Alderman
14 SOUTHERN POVERTY LAW                                          Mark Mermelstein
15 CENTER                                                        Jake Routhier
                                                                 ORRICK, HERRINGTON &
16 /s/ Timothy P. Fox                                            SUTCLIFFE LLP
17 Timothy P. Fox
   Elizabeth Jordan                                              /s/ Michael W. Johnson
18 Maria del Pilar Gonzales Morales                              Michael W. Johnson
19 CIVIL RIGHTS EDUCATION AND                                    Dania Bardavid
   ENFORCEMENT CENTER                                            Leigh Coutoumanos
20                                                               Jessica Blanton
21 /s/ Stuart Seaborn                                            Joseph Bretschneider
   Stuart Seaborn                                                WILLKIE FARR & GALLAGHER
22 Christina Brandt-Young                                        LLP
23 Melissa Riess
   DISABILITY RIGHTS
24 ADVOCATES
25
   Attorneys for Plaintiffs
26
27
28                                                         2
     Fraihat v. ICE, Case No. 19-cv-01546-JGB(SHKx)
     Plaintiffs’ Opposition to Defendants’ Ex Parte Application to Stike Plaintiffs’ Response to Declaration of
     Russell Holt
